MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any                       Mar 15 2017, 6:39 am
court except for the purpose of establishing
                                                                     CLERK
the defense of res judicata, collateral                          Indiana Supreme Court
                                                                    Court of Appeals
estoppel, or the law of the case.                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John T. Wilson                                           Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General

                                                         Katherine Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Terrell A. Dodd,                                         March 15, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         33A01-1607-CR-1543
        v.                                               Appeal from the Henry Circuit
                                                         Court
State of Indiana,                                        The Honorable Kit C. Dean Crane,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         33C02-1506-F6-146



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 33A01-1607-CR-1543 | March 15, 2017    Page 1 of 5
                                          Case Summary
[1]   Terrell Dodd appeals his convictions for domestic battery and invasion of

      privacy, challenging the sufficiency of the State’s evidence. We affirm.



                            Facts and Procedural History
[2]   Dodd and A.S. have two young children, born in approximately 2009 and

      2011. On August 20, 2013, A.S. filed a petition seeking a protective order

      against Dodd (A.S.’s petition is not in the record). The same day, Henry

      Circuit Court 2 issued an ex parte order that, among other things, required

      Dodd to “stay away from” A.S.’s residence. Ex. 1. The order was set to last

      two years. On August 26, Dodd filed a written request for a hearing on A.S.’s

      petition, in which he acknowledged that he received a copy of the ex parte

      order on August 23. The court granted the request and scheduled a hearing.

      However, the address Dodd had provided was no good, so he did not receive

      notice and did not appear for the hearing. The court vacated the hearing, and

      the ex parte order remained in effect.

[3]   On May 15, 2015, Dodd went to A.S.’s house to address concerns about one of

      their children. According to A.S., Dodd got out of his car and started yelling at

      her before pushing her off her porch so he could get to the kids inside the house.

      A.S.’s knee hit a step, which “hurt.” Tr. p. 124. Dodd, on the other hand,

      maintains that he did not go onto A.S.’s property, let alone push her, and that

      the children ran to him. A.S. and Dodd agree that the confrontation ended


      Court of Appeals of Indiana | Memorandum Decision 33A01-1607-CR-1543 | March 15, 2017   Page 2 of 5
      when Dodd left with the couple’s youngest child and A.S. called police. Officer

      Jason Boring arrived at A.S.’s house and noticed that she was red and sniffing,

      as if she had been crying. A.S. told Officer Boring that her knee hurt, and he

      saw and then photographed a small abrasion on her knee.

[4]   The State charged Dodd with domestic battery as well as invasion of privacy

      (for going to A.S.’s residence in violation of the protective order). The jury

      found Dodd guilty on both charges, and the trial court sentenced him to a year

      in jail, all suspended to probation except for the few days that he had already

      served.


[5]   Dodd now appeals.



                                Discussion and Decision
[6]   Dodd contends that the State did not present sufficient evidence to support

      either of his convictions. In reviewing the sufficiency of the evidence

      supporting a conviction, we consider only the probative evidence and

      reasonable inferences supporting the verdict. Wilson v. State, 39 N.E.3d 705,

      716 (Ind. Ct. App. 2015), trans. denied. We do not reweigh the evidence or

      assess witness credibility. Id. We consider conflicting evidence most favorably

      to the verdict. Id. We will affirm the conviction unless no reasonable fact-

      finder could find the elements of the crime proven beyond a reasonable doubt.

      Id. It is not necessary that the evidence overcome every reasonable hypothesis




      Court of Appeals of Indiana | Memorandum Decision 33A01-1607-CR-1543 | March 15, 2017   Page 3 of 5
      of innocence. Id. The evidence is sufficient if an inference may reasonably be

      drawn from it to support the verdict. Id.


[7]   To convict Dodd of domestic battery as a Class A misdemeanor, the State was

      required to prove beyond a reasonable doubt that he touched A.S. in a rude,

      insolent, or angry manner that resulted in bodily injury. Ind. Code Ann. § 35-

      42-2-1.3 (West 2012).1 Dodd acknowledges that A.S. gave testimony that

      would satisfy all of these elements, but he argues that we should find her

      testimony to be “incredibly dubious” and disregard it. Dodd correctly notes

      that the incredible dubiosity rule allows us to impinge upon the fact finder’s

      responsibility to judge the credibility of witnesses “‘where a sole witness

      presents inherently contradictory testimony that is equivocal or coerced and

      there is a lack of circumstantial evidence of guilt.’” Turner v. State, 953 N.E.2d

      1039, 1059 (Ind. 2011) (quoting Whedon v. State, 765 N.E.2d 1276, 1278 (Ind.

      2002)). However, he then fails entirely to explain how A.S.’s testimony was

      inherently contradictory, equivocal, or coerced. In addition, there is

      circumstantial evidence of guilt, namely, Officer Boring’s testimony that A.S.

      appeared to have been crying and that he saw an abrasion on her knee. The

      jury also saw Officer Boring’s photos of the abrasion. Under these

      circumstances, Dodd cannot benefit from the incredible dubiosity rule.




      1
       In 2016, the legislature amended the statute to eliminate the bodily-injury requirement. See P.L. 65-2016, §
      34. Dodd was charged and convicted under the previous version.

      Court of Appeals of Indiana | Memorandum Decision 33A01-1607-CR-1543 | March 15, 2017              Page 4 of 5
[8]   On the invasion-of-privacy charge, the State had to prove that Dodd knowingly

      or intentionally violated an ex parte protective order issued under Indiana Code

      chapter 34-26-5. See Ind. Code § 35-46-1-15.1(2). Dodd does not deny that the

      protective order was still in effect when he went to A.S.’s house, nor does he

      deny that the order required him to “stay away from” A.S.’s house. Rather, he

      contends that he “did not receive sufficient notice of the protective order.”

      Appellant’s Br. p. 9. But in his request for a hearing on A.S.’s petition, Dodd

      explicitly acknowledged that he received a copy of the order on August 23,

      2013—an order that listed an expiration date of August 20, 2015. This evidence

      supports the jury’s determination that Dodd knew he was violating a protective

      order when he went to A.S.’s house in May 2015. Dodd’s reliance on his own

      testimony that he “never had a hearing” and therefore was not “ever aware of

      what the final outcome was for that protective order,” Tr. p. 192, is nothing

      more than a request for us to reweigh the evidence, which we will not do. See

      Wilson, 39 N.E.3d at 716.


[9]   Affirmed.

      Bradford, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 33A01-1607-CR-1543 | March 15, 2017   Page 5 of 5